— Order, Supreme Court, New York County (Hortense W. Gabel, J.), entered on May 25, 1984, which, inter alia, granted defendant’s motion to dismiss the complaint and declared a Haitian judgment of divorce and a separation agreement between the parties incorporated but not merged therein to be valid and binding, unanimously modified, on the law, to declare merely that plaintiff is not entitled to the relief sought in the complaint, and otherwise affirmed, without costs or disbursements.
We agree with Special Term’s analysis that the complaint, which challenges the validity of a bilateral Haitian decree of divorce and separation agreement, incorporated but not merged therein, is deficient as a matter of law, and therefore affirm the grant of defendant’s motion to dismiss. Since the merits of plaintiff’s claims were only tangentially reached, however, defendant is entitled to no more than a declaration that plaintiff is not entitled to the relief sought in the complaint (see, Greschler v Greschler, 51 NY2d 368), and we modify accordingly. Concur — Kupferman, J. P., Sullivan, Carro, Fein and Ellerin, JJ.